Citation Nr: 1002422	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
March 1991, and from September 2007 to March 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah, which granted service for 
lumbar degenerative joint and disc disease, status post L5-S1 
laminectomy/discectomy, and assigned a 10 percent disability 
rating; granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation; and determined that 
there was new and material evidence to reopen a claim for 
service connection for tinnitus,  reopened the claim, and 
denied the claim on the merits.  The Veteran disagreed with 
the denial of his claim for service connection for tinnitus 
and with the evaluation assigned to his service-connected low 
back disability; he filed a Notice of Disagreement (NOD) in 
October 2008.  In January 2009, a Statement of the Case (SOC) 
was issued.  However, in the Veteran's March 2009 substantive 
appeal (VA Form 9), the Veteran only addressed the issue of 
entitlement to service connection for tinnitus.  See 38 
C.F.R. § 20.202 (2009); Ledford v. West, 136 F.3d 776, 770-80 
(Fed. Cir. 1998).  As the Veteran did not perfect his appeal 
of the claim for an initial rating in excess of 10 percent 
for the service-connected low back disability, this matter is 
not in appellate status.  

Although the RO reopened the claim for service connection for 
tinnitus and denied it on the merits, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the issue on appeal has been characterized as 
set forth on the title page.

In December 2009, while sitting at the RO in Cheyenne, 
Wyoming, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims folder.  



FINDINGS OF FACT

1.  By a September 2003 rating action, the RO denied the 
Veteran's claim of entitlement to service connection for 
tinnitus; the Veteran was provided notice of the decision and 
his appellate rights, but did not file a Notice of 
Disagreement.

2.  In March 2008, the Veteran filed an application to reopen 
his claim for service connection for tinnitus.  

3.  Additional evidence received since the September 2003 
rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim for service connection for tinnitus, and raises a 
reasonable possibility of substantiating the claim.

4.  It is at least as likely as not that the Veteran's 
tinnitus is related to noise exposure during his active duty 
service.    


CONCLUSIONS OF LAW

1.  The September 2003 rating action, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
tinnitus, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A.§§  5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  With application of the doctrine of reasonable doubt, 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board is rendering a decision in 
favor of the Veteran, reopening the Veteran's claim and 
granting service connection for tinnitus.  Therefore, a 
further discussion of the VCAA duties is unnecessary.

The Application to Reopen

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id. 

The Veteran contends that he has tinnitus that is related to 
noise exposure during his active duty service.  The Veteran's 
service records show that he served in the United States Air 
Force from March 1987 to March 1991, and that his Military 
Occupational Specialty (MOS) was as a security specialist.  
The records also reflect that the Veteran had active service 
in the United States Army/ United States Army National Guard 
(ARNGUS) from September 2007 to March 2008, and that his MOS 
was as a human resources specialist.    

The Veteran's original claim of entitlement to service 
connection for tinnitus was denied by the RO in a September 
2003 rating action.  At that time, the RO stated that the 
Veteran's service treatment records were negative for any 
complaints or findings of tinnitus, and that there was no 
evidence showing that the claimed condition existed.  The 
only other evidence of record at that time were VA Medical 
Center (VAMC) outpatient treatment records, dated in April 
2003, and they were negative for any complaints or findings 
of tinnitus.  The Veteran was provided notice of the decision 
and his appellate rights but did not subsequently file a 
timely appeal.  Therefore, the September 2003 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the September 2003 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the unappealed September 2003 
decision consists of the Veteran's service treatment records 
from his second period of service, VAMC outpatient treatment 
records, dated from February 2005 to June 2008, a VA 
audiological evaluation report, dated in August 2008, and 
hearing testimony.      

The Veteran's service treatment records from his second 
period of service, from September 2007 to March 2008, are 
negative for any complaints or findings of tinnitus.      

VAMC outpatient treatment records, dated from February 2005 
to June 2008, show that in September 2007, the Veteran 
underwent an audiological evaluation.  At that time, he 
stated that while he was in the military, he worked around 
aircrafts and was exposed to loud noises.  He indicated that 
at present, he worked at the VAMC as a police officer.  
According to the Veteran, for many years, he had experienced 
intermittent high-pitched tinnitus about once a month which 
lasted for a few seconds.    

In August 2008, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that while he was in the 
Air Force, he worked as a security policeman and was exposed 
to noise from aircraft engines on the flight lines every day.  
The Veteran noted that he wore hearing protection only some 
of the time.  He denied any noise exposure during his second 
period of service from September 2007 to March 2008.  He also 
denied a history of non-military occupational and/or 
recreational noise exposure.  In addition, he denied any 
tinnitus.   

In December 2009, while sitting at the RO in Cheyenne, 
Wyoming, the Veteran testified at a videoconference hearing 
before the undersigned.  At that time, he stated that while 
he was in the Air Force, he had to work the flight lines due 
to his MOS and was exposed to noisy aircrafts.  According to 
the Veteran, due to his in-service noise exposure, he 
developed tinnitus.  The Veteran noted that following his 
discharge, he continued to experience tinnitus, including 
throughout his second period of service.  In regard to the 
August 2008 VA examination report wherein the examiner noted 
that the Veteran denied tinnitus, the Veteran stated that the 
examiner was incorrect and that, in fact, he had told the 
examiner that he had bilateral hearing loss and tinnitus, and 
that his tinnitus was more of a problem than his hearing 
loss.  The Veteran indicated that at present, his tinnitus 
would come and go throughout the day.      

Since the September 2003 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes evidence showing that the Veteran currently has 
tinnitus.  The VAMC outpatient treatment records show that in 
a September 2007 audiological evaluation, the Veteran 
reported that he experienced tinnitus.  In addition, in the 
December 2009 videoconference hearing, the Veteran reported 
that he had tinnitus on a daily basis.  In this regard, the 
Board notes that the Veteran is competent to report what 
comes to him through his senses, such as ringing in his ears.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles 
v. Principi, 16 Vet. App. 370 (2002).      

In the September 2003 rating decision, one basis for denial 
of the claim was that there was no current disability.  The 
evidence discussed above relates to this unestablished fact.  
As this fact is necessary to substantiate the claim of 
whether the Veteran has a current (chronic) disability 
related to service, the Board finds that new and material 
evidence has been received.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the September 2003 rating decision and it raises a 
reasonable possibility of substantiating the claim. 
Accordingly, the claim is reopened.

The Claim for Service Connection

As to the merits of the claim of entitlement to service 
connection for tinnitus, the Board finds that service 
connection for tinnitus is warranted.  

In this case, the Veteran contends that due to his MOS as a 
security policeman, he was exposed to noise from aircraft 
engines on the flight lines every day.  Given that service 
records from the Veteran's first period of service in the Air 
Force confirm that his MOS was as a security specialist, the 
Board finds that the Veteran's statements in regard to his 
noise exposure credible and consistent with military service.  
See 38 U.S.C.A. § 1154(b) (West 2002).  In addition, the 
evidence indicates that the Veteran first noticed tinnitus 
during his first period of service and had complaints since 
that time, thus indicating a continuity of symptomatology ( 
see 38 C.F.R. § 3.303(b)).  The Board notes that there is no 
opinion of record linking the Veteran's tinnitus to in-
service noise exposure.  However, the Board finds that the 
Veteran's statements regarding when he noticed ringing in his 
ears and that such episodes have been recurrent ever since 
are credible and that he is competent to state that he has 
had such a symptom.  See Charles, 16 Vet. App. at 370.  
Although the Veteran's service treatment records are negative 
for any complaints or findings of tinnitus, based on the 
Veteran's in-service noise exposure and his credible and 
competent statements regarding the onset of his ringing in 
the ears, the Board finds that the evidence is at least in 
relative equipoise as to whether there is a causal link 
between a current diagnosis of tinnitus and in-service 
acoustic trauma.  Under these circumstances, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's tinnitus is causally linked to service.  With 
application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 
1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


